Oalhoon, J.,
delivered the opinion of the court.
On divers days between February 5th and December 18th of the year 1900 appellants bought lands from the state. In all they bought twenty-two parcels, seven of them before October 1st and fifteen of them after October 1st of that year. They enjoined assessment and collection of taxes for that year on all of them. The chancellor properly made the injunction perpetual as to the fifteen parcels bought after October 1st, but we think he erred in dissolving it as-to the seven parcels bought before that date. We do not see that any significance can be attached to the 1st day of October. It figures only in secs. 3I94& and 3801 of the code. Section 3194a simply requires delivery of copies of assessment rolls to the auditor and tax collector on or before that day, and sec. 3801 merely directs the collector to proceed to collect taxes on receipt of the roll. Lands bought from the state on February 2d of any year are no more taxable for that year than are lands bought on January 31st of the next year. February 1st is the day which fixes liability to taxation.

Reversed, and decree here retaining the injunction and mahing it perpetual as to all lands described in the bill.